UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1166


TITO KNOX,

                    Plaintiff - Appellant,

             v.

PLOWDEN, Public Defender,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:17-cv-02665-HMH)


Submitted: May 23, 2018                                           Decided: May 31, 2018


Before GREGORY, Chief Judge, and KING and THACKER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Tito Lemont Knox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tito Knox seeks to appeal the district court’s order accepting the recommendation

of the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 (2012)

action. We dismiss the appeal as interlocutory and remand for further proceedings.

      This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because the order from which Knox seeks to appeal does “not clearly preclude

amendment,” Knox may be able to remedy the deficiencies identified by the district court

by filing an amended complaint. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619,

630 (4th Cir. 2015). Accordingly, the district court’s dismissal order is neither a final

order nor an appealable interlocutory or collateral order. See id. at 623-24; Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      We therefore dismiss this appeal for lack of jurisdiction. See Goode, 807 F.3d at

630. In Goode, we remanded to the district court with instructions to allow amendment

of the complaint. Id. Here, however, the district court has already afforded Knox the

opportunity to amend. Accordingly, we direct on remand that the district court, in its

discretion, either afford Knox another opportunity to file an amended complaint or

dismiss the complaint with prejudice, thereby rendering the dismissal order a final,

appealable order.    We dispense with oral argument because the facts and legal




                                           2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                     DISMISSED AND REMANDED




                                         3